Citation Nr: 1607194	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under 38 C.F.R. § 4.16(a).  

2.  Entitlement to an extraschedular TDIU due to service-connected disability under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1967.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In February 2014, the Board inferred the issue of entitlement to TDIU and remanded the issue for evidentiary development.  The case is again before the Board for further appellate proceedings.  

There are no facts in dispute regarding the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a), as discussed below.  Further, the Board notes that at this time there are no pending and intertwined claims for increased compensation.  On the other hand, the facts suggest that entitlement to a TDIU under 38 C.F.R. § 4.16(b) may be warranted.  Therefore, the Board finds that it is valid to decide the issue of entitlement a TDIU under 38 C.F.R. § 4.16(a) in this decision and to remand the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

The issue of entitlement to an extraschedular TDIU due to service-connected disability under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected disabilities are currently osteoarthritis of L3 and L4 with partial sacralization of L5 (lumbar spine disability), rated as 10 percent disabling prior to July 28, 2010, and as 40 percent from July 28, 2010; left lower extremity radiculopathy associated with the lumbar spine disability, rated as 10 percent disabling from March 31, 2014; and right lower extremity radiculopathy associated with the lumbar spine disability, rated as 10 percent disabling from March 31, 2014; these disabilities are considered as resulting from a common etiology; and, the combined rating during the entire appeal period is at most 50 percent.  


CONCLUSION OF LAW

The criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Similarly, given that there is no additional information or evidence that could be obtained to substantiate the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a), any error by the AOJ in substantially complying with the Board's prior February 2014 remand is harmless error, and it would not be prejudicial to the Veteran to proceed with adjudication of this matter.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the same reason, any error by the AOJ in failing to provide a supplemental statement of the case after receiving additional evidence prior to certification of the appeal to the Board is harmless error.  See generally 38 C.F.R. §§ 19.31, 19.37(a). 

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for osteoarthritis of L3 and L4 with partial sacralization of L5 (lumbar spine disability), rated as 10 percent disabling prior to July 28, 2010, and as 40 percent from July 28, 2010; left lower extremity radiculopathy associated with the lumbar spine disability, rated as 10 percent disabling from March 31, 2014; and right lower extremity radiculopathy associated with the lumbar spine disability, rated as 10 percent disabling from March 31, 2014.  All of these disabilities are considered as resulting from a common etiology, namely the same etiology as the lumbar spine disability.  See September 2014 rating decision (granting service connection for the bilateral lower extremity radiculopathy as related to the service-connected lumbar spine disability).  The total combined rating during the entire appeal period is 50 percent or less.  Accordingly, the Veteran's one service-connected disability is not rated at 60 percent or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  
The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied.  


ORDER

Entitlement to a TDIU due to service connected disability under 38 C.F.R. § 4.16(a) is denied.

REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, there is evidence that shows that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that since June 2010, he has been unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability.  See March 2014 Form 21-8940.  The record shows that the Veteran completed three years of college.  Id.  The Veteran has prior work experience as a banker and as a self-employed courier driver.  See e.g., December 2007 and July 2010 VA examinations.  The Veteran has also worked as carpenter and insurance salesman in the past.  See May 2014 VA examination.  

The Veteran contends that he is precluded from performing tasks in the occupations in which he has work experience due to his lumbar spine disability.  See e.g., December 2007 Veteran statement (reporting that he has volunteered without pay as a pastor since he retired; noting that he was forced to retire early from his self-employment as a medical courier because he could no longer sit and drive for long distances due to his lumbar spine symptoms, including pain); December 2007 VA examination; July 2010 VA examination (Veteran reported that his usual occupation was in banking and that he retired [from banking] in 2006 due to back pain); April 2014 private treatment record from Great Day Chiropractic (Veteran reported that standing, walking, and bending are painful to perform; Veteran noted that "sitting?" may be painful and noted that lying in a recliner with pillow giving back support makes his pain better).  

A June 2008 private medical opinion by Dr. R. E. indicated that the Veteran is unable to continue with gainful employment due to his lumbar spine disability, to include as result of pain and restricted range of motion.  

A July 2010 VA examination noted that the Veteran's lumbar spine disability affects the Veteran's ability to perform occupational tasks in that he has difficulty driving and sitting, and he has difficulty with mobility and sitting in one position.  

A March 2014 private medical opinion by Dr. J. R. stated that the Veteran's lumbar spine disability is so severe that he is unable to work.  Dr. J. R. also indicated that the Veteran can only be on his feet 20 to 30 minutes without having to sit down.  Dr. J. R. also indicated that the Veteran cannot tolerate prolonged sitting such as a driving a vehicle or sitting in a straight chair for more than 45 minutes.  

On the other hand, on VA examination in May 2014, it is noted that the Veteran was observed sitting in the waiting room for 30 to 45 minutes at ease, upright and in no visible distress.  The Veteran reported that his last employment was as a self-employed courier, and that he sold his business four years ago to care for his bedridden mother.  The Veteran reported that on a typical day, he arises between 6 and 8, and he reads and watches TV to fill up his day.  The VA examiner noted that the Veteran's lumbar spine disability impacts his ability to work in that he has pain with prolonged walking and standing, and therefore his disability interferes with any physical employment.  The VA examiner stated, "There is nothing to interfere with sedentary work.  [The Veteran] has the education and intelligence to work as a business owner as in his last employment or some other similar sedentary work."  

The Board acknowledges that the evidence tends to indicate that the Veteran is not completely precluded from a sedentary occupation.  However, the evidence shows that the Veteran's sedentary work experience has been as banker or as a courier, and these jobs require sitting in a chair for prolonged periods of time or standing for prolonged periods of time.  Based on these facts and the medical evidence showing that the Veteran cannot tolerate prolonged sitting or standing, it appears that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability.  

As the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU to the Director, Compensation Service, for adjudication. 

2. If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


